[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Nov. 24, 2009
                             No. 09-11060                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 07-00418-CR-6-CLS-PWG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DEVARUS RAMON HAMMOND,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (November 24, 2009)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Derrick Collins, appointed counsel for Devarus Ramon Hammond, has filed

a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent review of the record reveals no arguably meritorious issues, counsel’s

motion to withdraw is GRANTED, and Hammond’s conviction and sentence are

AFFIRMED.




                                         2